Notice of Pre-AIA  or AIA  Status
The present application, filed on 9/24/2020 is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No 10825663. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of these claims are fully disclosed by the claims of this patent.
The comparison below shows that all the limitations of the instant claim are obvious in view of the patented claim. Patented claim also includes limitations which are part of claims dependent upon instant claim 1. 

Instant claim 1
Patented claim 1 of US 10825663
An apparatus comprising: a plasma processing container; a work piece placement table disposed in the plasma processing container; a dielectric plate having a facing surface that faces the work piece placement antenna provided on a surface of the dielectric plate opposite to the facing surface and configured to introduce an induced electric field for plasma excitation into the plasma processing container via the dielectric plate; an electromagnet group including a plurality of electromagnets disposed along an outer circumference of the plasma processing container and configured to form a magnetic field in the plasma processing container; and a controller configured to control magnitudes of electric currents flowing through respective electromagnets of the electromagnet group differently from each other, to generate a magnetic gradient along a circumferential direction in the magnetic field that exists only in an outer circumferential space in the plasma processing container.
processing container including a first space and a second space; a placing table provided in the processing container and configured to place a work piece thereon; a dielectric member having a facing surface that faces the placing table; a planar antenna provided with a spiral antenna element made of a conductor held by a plurality of holding members on a surface of the dielectric member opposite to the facing surface and configured to introduce an induced electric field for plasma excitation into the processing container via the dielectric member; an electromagnet group disposed along an outer circumference of the processing container and configured to form a horizontal magnetic field for moving ions in plasma based on the induced electric field along the facing surface of the dielectric member in the processing container; and a controller configured to control magnitudes of currents flowing through respective electromagnets of the electromagnet group differently from each other, to generate a gradient in a magnetic field strength of the horizontal magnetic field formed by the electromagnet group; wherein the second space of the processing container has a along a circumference of the work piece such that the magnetic field strength of the horizontal magnetic field formed in the second space is different from the magnetic field strength of the horizontal magnetic field formed in the first space; wherein the controller is configured to control the magnitudes of the currents flowing through respective electromagnets of the electromagnet group differently from each other, to generate the gradient in the magnetic field strength of the horizontal magnetic field formed by the electromagnet group along the circumference of the work piece such that the magnetic field strength of the horizontal magnetic field formed in the second space is larger than the magnetic field strength of the .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030010454 to Andrew D Baily in view of US Patent 6514377 to Tamotsu Morimoto.
Andrew D Baily discloses a plasma processing apparatus (300); a placing table provided in the processing container (314); a dielectric plate having a facing surface that faces the placing table (308); a planar antenna provided on a surface of the dielectric plate opposite to the facing surface and configured to introduce an induced electric field for plasma excitation into the processing container via the dielectric plate (304); and an electromagnet group disposed along an outer circumference of the processing container and configured to form a magnetic field for 
 Tamotsu Morimoto is used in view of the fact that Tamotsu Morimoto more explicitly discloses two modes of magnetic field. Tamotsu Morimoto discloses two variations of horizontal magnetic field. One along the circumference as required in claim 3 (Fig 5B) and the other which traverses the central space (Fig 5A). Tamotsu discusses the merits of two different embodiments (Col 11: 13-31). Tomotsu Morimoto discloses individual control of electromagnetic current and therefore allows individual control of magnetic field and gradient of magnetic field.
Tomotsu Morimoto discloses a controller (26) used for switching the magnetic field (Abstract and 25) according to process requirement. Controller and switching arrangement is capable of controlling current in the electromagnets (Col 4: 9-23). Tamotsu discloses rotation of a ring magnet (Fig 10 and Col 1: 60-65). Rotational magnetic field is disclose at several other places like at (Fig 1-27 and description Col 8: 26-34).
Therefore it would have been obvious for one of ordinary skill in the art to have modified Andrew D Baily for the additional control of magnetic field for wider process control under a controller at the time of invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20030010454 to Andrew D Baily in view of US Patent 6514377 to Tamotsu Morimoto as applied to claims 4 and 5 and further in view of Nagaseki et al (US 20130220547).
Regarding claims 6-7 Andrew D Baily in view of Tamotsu Morimoto do not explicitly disclose spatial control of magnetic field to correct or compensate for spatial plasma density non-uniformity by controlling magnetic field at different spatial locations as claimed in these claims.
Nagaseki et al disclose a plasma processing apparatus where plurality of electromagnets are distributed and when controlled individually plasma density distribution could be controlled to become uniform (See Fig 1a and 1B and abstract). Nagaseki et al state that when the distribution of the plasma density is controlled, an intensity of the magnetic field in a region, where the plasma density is low, may be controlled to become great (Para 17).
Therefore it would have been obvious to compensate for low plasma density where it is low as under the region where the number of coils is low, by increasing the plasma density by increasing intensity of magnetic field.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyata et al (US 20110232846) discloses magnetic field generator where it could generate a predetermined magnetic field (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716